 In the Matter Of VIRGINIA STAGE LINES, INC., EMPLOYERandDIVISION 1098, AMALGAMATED ASSN. OF STREET, ELECTRIC RAILWAYAND MOTOR COACH EMPLOYEES OF AMERICA, A. F. L., PETITIONERCase No. 5-RC-173.-Decided January 6,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearingofficerof the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and areherebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionswith this case to a three-man panel consisting of the undersignedBoard Members. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization, affiliated with the Amer-icanFederation of Labor, claiming to represent employees of theEmployer.3.The question concerning representation :At the hearing and in its brief, the Employer contended that thepetition should be dismissed on the ground that the Petitioner hasfailed to comply with a provision of the Virginia State Code re-quiring any person or corporation I not residing or domiciled in theState of Virginia to register with the State Corporation Commis-sion of Virginia as a condition of doing business in that State.Withregard to a similar State statute, however, we have held that `any Statelaw purporting to regulate union activities of union representatives,must yield before the paramount authority of Congress expressed in*ChairmanHerzog andMembers Houston and Murdock.IThe Petitionercontendsthat it isnot a "person"or a "corporation" within themeaningof this provision of the Code. In view of our disposition of the Employer's contention, how-ever,we find it unnecessary to determine whether or not theprovision in question waspintended to includelabor organizations.81 N. L. R. B., No. 6.21 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDa valid and applicable Federal law." 2Accordingly, the Employer'smotion to dismiss the petition is denied.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with a stipulation of the parties, that allbus drivers of the Employer throughout its entire system of opera-tion, excluding dispatchers, instructors, superintendents, office em-ployees, terminal and maintenance employees, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Division 1098, Amalgamated Assn. of Street, Electric Railwayand Motor Coach Employees of America, A. F. L.2Matter of G. R. Ogletree, d/b/a Longhorn Sash and Door Company, 79N. L. R. B. 1430.3 The Employer contended that certain individuals who 'were formerly bus drivers, butwho have been promoted or transferred to other jobs, should be permitted to vote becausethey may, if they desire, "bump" regular bus drivers with less seniority.The Unioncontended that only regular bus drivers should be permitted to vote.The parties agreed,however, to permit individuals who were in this disputed category at the time of thehearing to vote subjectto challenge.